Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I.	Claims 1-15, drawn to a compound of formula I.
II.	Claim 16-17, drawn to a method of inducing an immune response comprising the administration of a compound of formula I.
III.	Claim 18-20, drawn to a method of treating any disorder, disease, or condition comprising the administration of a compound of formula I.
Lack of Unity
	An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention") (see e.g. PCT Rule 13.1, 13.2; 37 CFR 1.475). 

Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.



a. A product and a process specially adapted for the manufacture of said product; orb. A product and a process of use of said product; orc. A product, a process specially adapted for the manufacture of the said product, and a use of the said product; ord. A process and an apparatus or means specially designed for carrying out the said process; ore. A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specially designed for carrying out the said process. 

If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims (see e.g. PCT Article 17(3)(a) and 1.476(c)).

The inventions listed as Groups I-? do not relate to a single general inventive concept,  they lack the same or corresponding “special technical features” for the following reasons: 

the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (" requirement of unity of invention "). 

No ‘Special’ Technical Feature
The ‘technical feature’ running through the claims is a bicycle scaffold bound to a PPR-A1/2 (for use in the treatment of e.g. certain cancers).  As set forth in the related PCT written opinion (PCTGB2018052310) and carried over here, the instantly claimed ‘technical feature’ of binding a bicycle scaffold to a PPR-A1/2 was known as rendered prima facie obvious based on the prior art of record of WO2014012479 (see claimed constructs) in view of WO2016067035 (claims 1, 10, 12; Ex. 5; Tables 11-12) and/or WO2018127699 (para 241, claims).  It is noted that WO ‘699 expressly teach the PPR-A1/2 of VTX-2337 (para 241, claims; as also expressly described in the instant specification para’s 135, 266, 278).  Since the technical feature is known, it does not constitute a 'special' technical feature.  Thus, the claims lack unity of invention.

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A fully defined construct of formula I, for any Group elected.
If Group II is elected, a specific immune response that is induced (e.g. activation of a specific type of cancer induced via a PPR-A1/2 pathway).
If Group III is elected, a specific disorder, disease, or condition (e.g. adenocarcinoma).
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species.  Further, the species are not necessarily coextensively searchable.  In addition, these species are not obvious variants of each other based on the current record. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species have acquired a separate status in the art due to their recognized divergent subject matter; and the species require a different field of search, i.e. searching different classes/subclasses, searching different electronic resources, and employing different search strategies and search queries.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  all independent claims.

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CRF 1.143).
	Applicant is reminded that upon cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

In re Ochiai/Brouwer Rejoinder
	The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
	Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on M-Th. 7AM-5:30PM (10 Hrs.).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654